DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amendment dated August, 25, 2020, the following occurred: Claims 1-5 were cancelled; Claims 7-11 and 13 have been amended; Claims 14 -25 are new.
Claims 6-25 are pending and have been examined.
Claim Objections
Claim 16 is objected to because of the following informalities:  lacks a period at the end of the claim.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: " an interactive platform configured to" and “hospital management system is configured to” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Specification [ Para. 0090] states: “the system 900 for guiding the diagnosis-and-treatment includes: an interactive platform 910 configured to execute the method for guiding the diagnosis-and-treatment as previously described; a hospital management system 920; and a server 930, wherein the server communicates and interacts with the interactive platform and the hospital management system respectively. Specifically, the interactive platform in the embodiments of the present disclosure can be a mobile platform, which can be a mobile device, such as a notebook computer, a mobile phone, a tablet computer, a personal digital assistant, smart glasses, a smart watch, a smart ring, a smart helmet and any smart portable device. The interactive platform 910 can implement the method for guiding the diagnosis-and-treatment as defined in 22 38769C19W5504.01 USthe embodiments of the present disclosure through carriers loaded therein, such as mobile phone application 911, WeChat public account 912, and WeChat applet 913.The hospital management system 920 may include the aforementioned hospital information system, laboratory information management system, picture archiving and communication systems, a transmission system and doctor workstation, etc., and is used for managing and storing the information, examination reports, payment status, etc. of target objects undergoing diagnosis-and-treatment in the hospital.” 
Due to this disclosure, the Specification discloses sufficient structure of the algorithm for performing the determining and generating steps of the interactive platform. However, the hospital management system lacks sufficient structure and will be analyzed under 112b. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-25 are rejected under 35 U.S.C. 201 due to the claimed invention is directed to a judicial exemption without significantly more. 
Claim 6, 11,12, and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, an apparatus for guiding diagnosis and treatment, and a non-transitory computer- readable medium (CRM) (presumed to be within a statutory category for the purposes of subject matter eligibility analysis, see rejection below).
Specifically, the limitations of (Claim 6 being representative) “(a) acquiring basic flow information of diagnosis-and-treatment; (b) determining flow progress information; (c) generating a diagnosis-and-treatment flowchart and corresponding status indication information according to the basic flow information and the flow progress information, wherein the status indication information indicates a status progress of at least one flow-stage in the diagnosis-and-treatment flowchart”, as drafted, is a method that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e. managing personal behavior including rules or instructions) but for the recitation of generic computer components. The Examiner notes that Claim 6 is not tied to any structure and is thus purely directed to the identified abstract idea. Regarding Claims 11, 12, and 13, other than reciting the use of generic computer components, the claimed invention amounts to managing personal behavior or interaction between people. Claim 11 recites one or more processors and one or more memories. Claim 12 recites a CRM and a processor. Claim 13 recites an interactive platform, hospital management system, and a server (all of which are interpreted as generic computers). For example, but for the noted computer component(s), the claims encompass a person looking at patient history and interaction history, determine the order of the diagnosis and treatment process, and then outputting a corresponding flow chart to determine the status indication of the whole diagnosis and treatment process in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors and one or more memories (Claim 11), a CRM and a processor (Claim 12), and an interactive platform, hospital management system, and a server (Claim 13). These additional elements are not exclusively described by the applicant and are recited at a at a high-level of generality (i.e., a generic general-purpose computer or components thereof [Para. 0089 states a provided computer that can be implemented as one or more special or general computer system modules or components] or a generic server performing generic computer functions of inputting patient history and interaction history, determining the order of the diagnosis and treatment process, and outputting a corresponding flow chart to determine the status indication of the whole diagnosis and treatment process) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a
Claim 7-10, and 13-25 are similarly rejected under 35 U.S.C. 101 because the claims either further define and/ or narrow the abstract idea and/ or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 7, 15, and 22 merely describes acquiring flow-stage inquiry information and presenting specific contents of the flow-stage in the diagnosis and treatment flowchart corresponding to the flow-stage inquiry information. Claim(s) 8, 16, and 23, merely describes presenting an interactive option for the diagnosis and treatment flowchart. Claim(s) 9, 17-19, and 24 merely describes acquiring interaction history and generating a corresponding flowchart according to the interaction history information. Claim 13 merely describes the communication and interactions between the interactive platform and hospital management systems through the use of a server. Claims 10, 13, 20-21, and 25 also includes the additional element of “a server” which is analyzed the same as the “a computing device” and does not provide a practical application or significantly more for the same reasons. Therefore, the server in Claims 10, 20-21, and 25 is analyzed in the same manner as the server of Claim 13. Claim 14 merely describes the management and storage of information and data. 

Claims 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 12 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
The Examiner suggests the addition of “non-transitory” to computer readable medium in the disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “hospital management system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification [Para. 0090] states: “The hospital management system 920 may include the aforementioned hospital information system, laboratory information management system, picture archiving and communication systems, a transmission system and doctor workstation, etc., and is used for managing and storing the information, examination reports, payment status, etc. of target objects undergoing diagnosis-and-treatment in the hospital.” The specification fails to disclose an association between the function and the structure of the hospital management system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US-20120065987-A1) in view of Slepian (US-20180226141-A1).

REGARDING CLAIM 6
Farooq teaches a method for guiding diagnosis-and-treatment, comprising: 
	acquiring basic flow information of the diagnosis-and-treatment; [Farooq teaches at Para. 0024 that the entry or acquisition of new data will trigger case management. Para. 0025 teaches establishing a workflow (basic flow information). Para. 0056 also teaches a library of workflows from which one is provided.]
generating a diagnosis-and-treatment flowchart [Farooq at Para.0024 - 0025 teaches that the case management operation is triggered in response to an event, which in this case would be the retrieval of historical data. In response to the trigger, a workflow of care for the patient is created. Para. 0055 teaches a mitigation plan for the patient (a workflow that is specific to the patient) and teaches how this data is outputted.]
Farooq may not explicitly teach; however, Slepian teaches
determining flow progress information; [Slepian teaches in Para. 0036 that flow progress is indicated by completeness of subjective and objective criteria (the workflow of Farooq) for discharge]
and corresponding status indication information according to the basic flow information and the flow progress information, wherein the status indication information indicates a status progress of at least one flow-stage in the diagnosis-and-treatment flowchart. [Slepian teaches at Para. 0028 patient status that defines the readiness of the patient for discharge. This is reflected by the different criteria for discharge being assigned a color based on the patient’s readiness to be discharged. The readiness of the patient for discharge is determined based upon the information from the basic flow information and the completion of the criteria of the flow progress information.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for guiding diagnosis and treatment as taught by Farooq and incorporate determining flow progress information and corresponding patient status indication as taught by Slepian, with the motivation of ensuring coordination amongst hospital staff, decrease readmissions, reduce burden on hospital, ensure efficient use of hospital resources, and decrease unnecessary healthcare costs [Slepian Para. 0002 and 0005-0006]. 

REGARDING CLAIM 7
Farooq/Slepian teaches the method for guiding diagnosis and treatment of claim 6, wherein the method
acquiring flow-stage inquiry information; [Slepian teaches at Para. 0041 that patient display 750 shows a more detailed overview patient 162 corresponding to sphere (which represents patient location) 706(2), illustrates that additional information is available for one or more area.]
presenting, according to the flow-stage inquiry information, specific contents of a flow- stage in the diagnosis-and-treatment flowchart corresponding to the flow-stage inquiry information. [Slepian teaches in Para. 0041 that patient display 750 includes a laboratory test results indicator 752(1), a rehabilitation status indicator 752(2), and a pharmacy status indicator 752(3). These items can be selected and the selected data is displayed (i.e. presented) to the user, this is also shown in Figure. 7B.]

REGARDING CLAIM 8
Farooq/ Slepian teaches the method of guiding diagnosis and treatment of claim 7, wherein the method
further presenting an interactive option for the diagnosis-and-treatment flowchart when the specific contents of the flow-stage in the diagnosis-and-treatment flowchart is presented, wherein the diagnosis-and-treatment flowchart is presented when an interactive instruction is acquired through the interactive option. [Slepian at Para. 0054 teaches that Gantt chart 1000 and critical path chart 1050 may be displayed on the interactive platform (i.e. mobile device 150), for example in response to doctor 160 selecting one patient from dashboard by double clicking/tapping on a corresponding sphere. Furthermore, this is displayed in Figure 9 which details a schematic illustrating exemplary movement of patient 162 through hospital 170].
REGARDING CLAIM(s) 9
Farooq/ Slepian teaches the method of guiding diagnosis and treatment according to Claim 6, wherein the method further comprises: 
acquiring interaction history information; [Farooq teaches at Para. 0024 that the entry or acquisition of new data will trigger case management. Para. 0025 teaches establishing a workflow (basic flow information) Para. 0056 also teaches a library of workflows from which one is provided. Farooq teaches using patient’s medical history which is interpreted as “interaction history information.] 
	generating a corresponding historical diagnosis-and-treatment flowchart according to the interaction history information. [Farooq at Para.0024 - 0025 teaches that the case management operation is triggered in response to an event, which in this case would be the retrieval of historical data. In response to the trigger, a workflow of care for the patient is created.] 

REGARDING CLAIM(s) 10 
Farooq/Slepian teaches a method according to claim 6, wherein determining the flow progress information further comprises: acquiring the flow progress information updated in real time through a server. [Slepian at Para 0026 teaches that the server (Fig. 1,102) may also include an interface for receiving patient status information directly from other computer systems used by the hospital services (Fig 1, 120). This is interpreted to occur in “real time,” which is undefined by the Applicant.]
REGARDING CLAIM 11
Farooq teaches claimed apparatus
one or more processors; [Farooq teaches at Para. 0009 a first processor]
one or more memories, [Farooq teaches at Para. 0009 at least one memory is operable to store data]
wherein the memories store computer readable codes which, when executed by the one or more processors, perform the following steps:
acquiring basic flow information of the diagnosis-and-treatment; [Farooq teaches at Para. 0024 that the entry or acquisition of new data will trigger case management.]
generating a diagnosis-and-treatment flowchart [Farooq at Para.0024 - 0025 teaches that the case management operation is triggered in response to an event, which in this case would be the retrieval of historical data. In response to the trigger, a workflow of care for the patient is created. Para. 0025 teaches establishing a workflow (basic flow information). Para. 0055 teaches a mitigation plan for the patient (a workflow that is specific to the patient) and teaches how this data is outputted. Para. 0056 also teaches a library of workflows from which one is provided.]
Farooq may not explicitly teach; however, Slepian teaches  
determining flow progress information; [Slepian teaches in Para. 0036 that flow progress is indicated by completeness of subjective and objective criteria (the workflow of Farooq) for discharge criteria.]
and corresponding status indication information according to the basic flow information and the flow progress information, wherein the status indication information indicates a status progress of at least one flow-stage in the diagnosis-and-treatment flowchart. [Slepian teaches at Para. 0028 patient status that defines the readiness of the patient for discharge. This is reflected by the different criteria for discharge being assigned a color based on the patient’s readiness to be discharged. The readiness of the patient for discharge is determined based upon the information from the basic flow information and the completion of the criteria of the flow progress information.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the apparatus for guiding diagnosis and treatment as taught by Farooq and incorporate determining flow progress information and corresponding patient status indication as taught by Slepian, with the motivation of ensuring coordination amongst hospital staff, decrease readmissions, reduce burden on hospital, ensure efficient use of hospital resources, and decrease unnecessary healthcare costs [Slepian Para. 0002 and 0005-0006]. 

REGARDING CLAIM 12
Farooq teaches a computer-readable storage medium on which computer instructions are stored, wherein when the computer instructions are executed on a processor, the processor is caused to perform the steps of: [Farooq teaches at Para. 0010 a computer-readable storage medium.]
acquiring basic process information of the diagnosis-and-treatment; [Farooq teaches at Para. 0010 the storage medium includes instructions for acquiring data for a patient.]
and generating a diagnosis-and-treatment flowchart [Farooq at Para.0024 - 0025 teaches that the case management operation is triggered in response to an event, which in this case would be the retrieval of historical data. In response to the trigger, a workflow of care for the patient is created. Para. 0025 teaches establishing a workflow (basic flow information). Para. 0055 teaches a mitigation plan for the patient (a workflow that is specific to the patient) and teaches how this data is outputted. Para. 0056 also teaches a library of workflows from which one is provided.]
Farooq may not explicitly teach; however, Slepian teaches  
determining flow progress information; [Slepian teaches in Para. 0036 that flow progress is indicated by completeness of subjective and objective criteria for discharge.]
corresponding status indication information according to the basic flow information and the flow progress information, wherein the status indication information indicates a status progress of at least one flow-stage in the diagnosis-and-treatment flowchart. [Slepian teaches at Para. 0028 patient status that defines the readiness of the patient for discharge. This is reflected by the different criteria for discharge being assigned a color based on the patient’s readiness to be discharged. The readiness of the patient for discharge is determined based upon the information from the basic flow information and the completion of the criteria of the flow progress information.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the computer-readable storage medium as taught by Farooq and incorporate determining flow progress information and corresponding patient status indication as taught by Slepian, as well as incorporating the generation of a flow chart by Sudharsan, with the motivation of ensuring coordination amongst hospital staff, decrease readmissions, reduce burden on hospital, ensure efficient use of hospital resources, and decrease unnecessary healthcare costs [Slepian Para. 0002 and 0005-0006].

REGARDING CLAIM(s) 13
Farooq/ Slepian teaches a system
an interactive platform[see rejection of Claim 6, supra. Further, Para. 0054 teaches that the functionality is implemented by software (interpreted as an interactive platform).]
a hospital management system; [ Slepian teaches at Para. 0026 that hospital services 120 represents services typically found in a hospital, including pharmacy services, physiotherapy services, rehabilitation services, psychological services, radiology services, patient monitoring sensors, or other data generating and providing means, and so on. See FIG. 8 for further exemplary details of hospital services 120.
and a server, wherein the server communicates and interacts with the interactive platform and the hospital management system respectively. [Slepian teaches at Para.0054 teaches that the determined treatment plan for the patient is stored in the server as patient course and defines actions to be taken for patient while within hospital. Furthermore, Slepian teaches at Para.0026 -0027 that the server interacts with the interactive platform and hospital services, respectively. This is also demonstrated by Figure 1]. 

REGARDING CLAIM(s) 14
Farooq/Slepian teaches a system according to claim 13, wherein, the server is used as a database to store the data provided by the interactive platform and the hospital management system, and is configured to interact information and data with the interactive platform and the hospital management system respectively. [Slepian teaches at Para.0054 teaches that the determined treatment plan for the patient is stored in the server. Furthermore, Slepian teaches at Para.0026 -0027 that the server interacts with the interactive platform and hospital services, respectively. This is also demonstrated by Figure 1].
Farooq/ Slepian may not teach the hospital management system is configured to manage and store information, an examination report, a payment status of a target object undergoing the diagnosis-and-treatment in the hospital. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Farooq/ Slepian teaches a database that is capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

REGARDING CLAIM(s) 15 and 22
Claim(s) 15 and 22 is/are analogous to Claim(s) 7, thus Claim(s) 15 and 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

REGARDING CLAIM(s) 16 and 23
Claim(s) 16 and 23 is/are analogous to Claim(s) 8, thus Claim(s) 16 and 23 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

REGARDING CLAIM(s) 17-19 and 24
Claim(s) 17-19 and 24 is/are analogous to Claim(s) 9, thus Claim(s) 17-19 and 24 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

REGARDING CLAIM(s) 20-21 and 25
Claim(s) 20-21 and 25 is/are analogous to Claim(s) 10, thus Claim(s) 20-21 and 25 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 10.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Sudharsan et al. (U.S. Patent No. 2015/0006192-A1) which discloses computer implemented methods that receive historical data comprising at least one of provider data and patient data and processing the historical data to identify one or more patterns. The method also may include generating one or more decision models from the historical data and the decision patterns, and providing one or more recommendations based on the one or more decision models.
Lee et al., A Queueing Network Model for Analysis of Patient Transitions Within Hospitals, which discloses a queueing network model-based iteration method to model and analyze transitions between emergency department, intensive care unit, and general ward within a hospital.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia K Edouard whose telephone number is (571)-272-6084. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM (out of office on alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA K. EDOUARD/Examiner, Art Unit 4175             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626